DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 19 May 2022.
Claims 1, 7-10, 13 and 17 are amended. 
Claims 3, 11-12 and 18-19 were previously cancelled.
Claims 1-2, 4-10 and 13-17 are allowed.


Response to Arguments
Applicant’s arguments, see end of page 9 through top of page 10, filed 19 May 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 28 February 2022 has been withdrawn. 



Allowable Subject Matter
Claims 1-2, 4-10 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are eligible for the reasons indicated in non-final office action dated 28 February 2022. The claims require the specificity of the camera sensor for the facial validation and cannot be replicated by a human. Therefore, the claims are integrated into a practical application.
A prior art search was conducted but Examiner found that the claim set would not have been obvious over the cited prior art. What follows is a discussion of the closest prior art of reference:
Sinha et al. (WO 2016/157114 A1) as both the closest art of reference and the closest foreign reference examiner could find discloses a system of cash delivery where a user may request to convert electronic cash to physical cash.
Bastide et al. (US 2014/0379404 A1) teaches a meeting between two people may utilize a double-blind procedure as a precursor to an actual setting/changing of a meeting time/place.
Joseph (US 2018/0114216 A1) teaches that a cash remittance service may be validated and authenticated using a captured biometric and facial recognition to be matched using third party authentication providers.
Murata et al. (JP 2007213305 A) teaches generating a session ID and tagging the same session ID to a series of messages related to a transaction.
Koseki (JP 2010235269 A) teaches exchanging facial images between a courier and recipient in a monetary remittance system.
Kapoor et al. (US 2013/0031009 A1) discloses an ad-hoc cash dispensing network where a user may request cash and a proximate registered user may respond to the request and provide the requested cash.
The closest NPL examiner could find is Alhothaily et al. (“QuickCash: Secure Transfer Payment Systems”) which discloses a peer-to-peer system that allows users without cards to obtain cash. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691 
                                                                                                                                                                                                   /HANI M KAZIMI/Primary Examiner, Art Unit 3691